     Case 1:20-cv-00067-RH-GRJ Document 124 Filed 07/07/20 Page 1 of 2


                                                                       Page 1 of 2


         IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                     TALLAHASSEE DIVISION

DREAM DEFENDERS, et al.

     Plaintiffs,
v.                                       CASE No. 1:20-cv-67-RH-GRJ

LAUREL M. LEE, et al.,

     Defendants.
________________________________/

KIRK NIELSEN, et al.,

     Plaintiffs,                         CASE No. 4:20-cv-236-RH-MJF

v.

LAUREL M. LEE, et al.,

     Defendants.
_________________________________/

                                 ORDER

     Pending before the Court is ECF No. 123, Plaintiffs’ Motion for

Admission Pro Hac Vice of Attorney Jennifer Lai-Peterson.

     Jennifer Lai-Peterson, a Senior Attorney at Advancement Project

National Office in Washington, D.C., requests permission to appear pro hac

vice as co-counsel for Plaintiffs Dream Defenders. The movant completed

the computer-based tutorial for attorney admission and the tutorial on this
     Case 1:20-cv-00067-RH-GRJ Document 124 Filed 07/07/20 Page 2 of 2


                                                                          Page 2 of 2


Court’s CM/ECF system. Movant has also paid the necessary filing fee.

She has attached a certificate of good standing from the State Bar of

California.

      Therefore, upon due consideration, Plaintiffs’ Motion for Admission

Pro Hac Vice of Jennifer Lai-Peterson , ECF No. 123, is GRANTED.

Jennifer Lai-Peterson is permitted to appear in this action as co-counsel for

Plaintiffs Dream Defenders and receive electronic filings in this case.

      DONE AND ORDERED this 7th day of July 2020.

                                     s/Gary R. Jones
                                    GARY R. JONES
                                    United States Magistrate Judge
